Citation Nr: 1125593	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-23 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a heart disorder, to include an atrioventricular (AV) block.

3.  Entitlement to service connection for lumbar disc disease.

4.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to Dependents' Educational Assistance (DEA) pursuant to Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's March 2008 claims for entitlement to service connection for a right knee disorder; entitlement to service connection for a heart disorder, to include an AV block; and entitlement to service connection for lumbar disc disease.  In an October 2009 rating decision, the VA RO in St. Petersburg, Florida, continued the previous denials of entitlement to service connection for a heart disorder, to include an AV block, and entitlement to service connection for lumbar disc disease.

This matter also comes before the Board on appeal from an October 2009 rating decision issued by the VA RO in St. Petersburg, Florida, which granted the Veteran's claim for entitlement to service connection for PTSD, and assigned an initial disability rating of 50 percent effective October 2, 2008.

This matter also comes before the Board on appeal from an April 2010 rating decision issued by the VA RO in St. Petersburg, Florida, which denied the Veteran's claim for entitlement to DEA pursuant to Chapter 35, Title 38, United States Code.

In his July 2010 substantive appeal, the Veteran waived RO consideration of the evidence submitted following the most recent review by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2010).

The issues of entitlement to service connection for a heart disorder, to include an atrioventricular (AV) block, and entitlement to service connection for lumbar disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claimed right knee disorder is not shown by competent or credible evidence to be related to the Veteran's service or to any incident therein.

2.  The Veteran's service-connected PTSD is manifested with occupational and social impairment with reduced reliability and productivity due to such symptoms as: avoidance of memories and crowds, nightmares, arousal symptoms when trying to sleep, irritability, an exaggerated startle response, a sometimes restricted, range constricted, tearful, tense, or labile affect, a sometimes anxious, dysphoric, euthymic, suspicious, angry, or depressed mood, intermittent impulsive homicidal ideation partly in reaction to road rage, some history of past violence without intention to continue due to age, hypervigilance (including checking his perimeter and not sitting with his back to the door), survivor's guilt, flashbacks, dissociative episodes, some perceptual abnormalities (including hearing unidentified individuals calling his name and seeing flashes out of the corners of his eyes), anxiety attacks a couple of times a week, a sometimes impaired short term memory, paranoia and few friends.

3.  The Veteran's PTSD has not manifested occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

4.  Service connection has been established for PTSD, evaluated as 50 percent disabling, and the Veteran has no other service-connected disabilities.

5.  The Veteran's service-connected PTSD is not evaluated as totally disabling.


CONCLUSIONS OF LAW

1.  A claimed right knee disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for entitlement to DEA pursuant to Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3500, 3501, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.807, 21.3021 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated April 2008, January 2009, and January 2010, provided to the Veteran before the October 2008 rating decision, the October 2009 rating decision, and the April 2010 rating decision, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in April 2008, January 2009, and January 2010, prior to the issuance of the October 2008, October 2009, and April 2010 rating decisions.  Therefore, no further notice is required pursuant to the holding in Dingess, supra.

Further, the VCAA arguably has no effect on DEA issue on appeal since it can be argued that resolution of this issue is solely one of statutory interpretation such that the claim is barred as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 2002). See, too, Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 2004).

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service personnel records, service treatment records, VA treatment records, and available private treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disabilities.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Furthermore, records show that the RO made inquiries in October 2008, November 2009, and January 2010, and found no SSA Title II or Title XVI data pertaining to the Veteran.

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for a Right Knee Disorder

The Veteran's service treatment records include no complaints of any trauma to his right knee, and no diagnosis or treatment of any right knee disorders.

In Reports of Medical Examinations dated August 1982, November 1982, November 1990, and September 1993, clinicians found that the Veteran's lower extremities were normal on evaluation.

In Reports of Medical History dated August 1982, November 1990, and September 1993, the Veteran checked boxes indicating that he did not have, and had never had, swollen or painful joints, arthritis, a bone or joint deformity, or a "trick" or locked knee.

Additionally, in Dental Health Questionnaires dated September 1987, October 1988, January 1990, September 1990, April 1992, and March 1993, the Veteran checked boxes indicating that he did not have, and had never had, painful joints or arthritis.

Following service, a private chiropractor, P.J. Yocom, D.C., examined the Veteran's right knee in March 2010.  The Veteran reported that he fell down the middle escape hatch of the submarine on which he was serving in the fall of 1992, and struck his right knee.  The Veteran further stated that he was seen by the ship's doctor, who confined him to bed rest for a day, followed by minimum duty.  The Veteran asserted that he has had continued problems with his right knee since the time of the accident.  The Veteran also reported that he had arthroscopic right knee surgery in 2001 which was not entirely successful, and that his right knee continues to click and lock at random times.  Dr. Yocom also noted that the Veteran's 2001 surgeon had found a hole in the Veteran's patella, which was "felt to relate to the patient crawling within the battery well on his hands and knees wherein in addition to the pressure of the crawl, there is acid and [the Veteran] indicates that he has had multiple acid burns to the knees and hands.  A follow up MRI [magnetic resonance imaging] of the right knee in 2001 demonstrates rough articular surfaces."  Additionally, the Veteran reported that he was involved in a motor vehicle accident on January 17, 2008, after his separation from service; Dr. Yocom opined that he "is satisfied that [the accident does] not impact upon his military service related injuries and residuals.  This is confirmed by diagnostic imaging studies which the patient hand carried to the office."  Dr. Yocom found that the Veteran's right knee is markedly unstable and unable to be rehabilitated.  He further found that the Veteran would need a total right knee replacement, and that he had lost 50 percent or more of the function of his right lower extremity.  Dr. Yocom opined that "it is more likely than not that [the Veteran's] condition[] of the right knee...[is] directly and causally related to his military accident of the fall of 1992."

In his May 2010 substantive appeal, the Veteran asserted that "medical evidence supported by [right] knee...[disability].  Dr Yocom's report clearly identifies disabilities.  Medical evidence by a professional doctor, with [a] diagnosis, is acceptable evidence and has far more probative value than VA exams."  (Emphasis in original.)

The Board finds that the Veteran is competent to report that he has experienced pain in his right knee since his claimed injury in service in the fall of 1992.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the Veteran's report of an in-service right knee injury lacks credibility, for four distinct reasons.  First, the Veteran made multiple contemporaneous statements to the contrary during service.  As noted above, after his ostensible right knee injury in the fall of 1992, the Veteran reported in a September 1993 Report of Medical History that he did not have, and had never had, swollen or painful joints, arthritis, a bone or joint deformity, or a "trick" or locked knee.  Likewise, in a Dental Health Questionnaires dated March 1993, the Veteran checked boxes indicating that he did not have, and had never had, painful joints or arthritis.  The Board finds that the Veteran's contemporaneous statements have greater probative value than his subsequently reported history.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Second, an in-service clinician administered testing and issued a Report of Medical Examination in September 1993-also after the Veteran's ostensible right knee injury in the fall of 1992-and the clinician determined that the Veteran's lower extremities were normal on evaluation.  Third, the Veteran did not file his claim for service connection until March 2008, more than 14 years after separation from service, and the first referenced post-service clinical treatment of his right knee was in 2001, approximately 8 years after service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim).  Fourth, there is no record of the Veteran having been treated by a ship's doctor for right knee trauma, and no evidence that the Veteran was ever confined to bed rest for a day followed by minimum duty for a right knee injury.

The Board must reject medical opinions that are based on incorrect facts.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this case, Dr. Yocom's March 2010 examination report is of no probative value because it relies as a factual predicate on the Veteran's having injured his knee in service in the fall of 1992, and having been confined to bed rest for a day followed by minimum duty.  However, as explained above, the Veteran's report of that injury lacks credibility.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

No medical examination or opinion is warranted in this case because the information and evidence of record does not establish that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period.  Moreover, the information and evidence of record does not indicate that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  The Veteran's own assertion that he was treated for a traumatic right knee injury in service is precisely the sort of conclusory generalized lay statement which does not warrant a medical examination, especially where, as here, it is contradicted by the information in the Veteran's service treatment records.  Waters, 601 F.3d 1274 (Fed. Cir. 2010).  Finally, notwithstanding the Veteran's assertions to the contrary, the VA C&P examinations for which the Veteran failed to report in October 2008 were for his heart and his spine, and both were subsequently rescheduled and completed.  VA never scheduled the Veteran for a C&P examination of his right knee, and, as discussed above, a right knee C&P examination is not warranted.

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because the most probative evidence of record shows that the Veteran did not have a right knee disability in service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for a right knee disorder; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Since the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Analysis:  Initial Disability Rating for PTSD

PTSD is rated under the "General Rating Formula for Mental Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.) Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126; Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In January 2009, the Veteran told a VA psychologist that he had undergone at least two traumatic events in service, including losing his buddy overboard, and being ready to launch a nuclear attack from his submarine.  The Veteran reported such symptoms as avoidance of memories and crowds, nightmares, arousal symptoms when trying to sleep, irritability, and an exaggerated startle response.  The VA psychologist diagnosed the Veteran with chronic PTSD and assigned a GAF score of 55.

The VA psychologist again met with the Veteran in April 2009, and he reported experiencing difficulty sleeping and avoidance of traumatic memories.  The Veteran reported that he had positive relationships with his two older children and a fairly good relationship with his daughter, who stays with him on most weekends.  The psychologist found that the Veteran had a restricted affect, an anxious and depressed mood, and no suicidal or homicidal ideations.  She diagnosed the Veteran with chronic PTSD and assigned a GAF score of 55.

Later in April 2009, a VA registered nurse (RN) and Master of Science in Nursing (MSN) met with the Veteran.  The Veteran reported feeling bitter about events during his service, and that his demeanor scares people.  He also reported that he feels down all the time, his life is in turmoil, and he cannot work for others.  The Veteran stated that he has road rage and has had a few fights, although he reported that he was now too old to get into fights.  He also stated that he had never attempted suicide.  The VA nurse found that the Veteran was oriented to person, place, time, and situation; had an intact memory; had no thought process or content abnormalities; had an angry mood and affect; and lacked insight into his problems.  The Veteran denied any suicidal ideation, intent, or plan, and denied any intent to harm himself or others.  The VA nurse diagnosed the Veteran as follows: "R/O [rule out] PTSD depression NOS [not otherwise specified], anxiety NOS."  She assigned a GAF score of 45.

In May 2009, a VA psychiatrist met with the Veteran.  The Veteran reported having difficulty sleeping, startling easily, being hypervigilant, disliking crowds, feeling depressed and anhedonia, and continuing to have guilt about the death of a fellow sailor who was washed overboard.  The Veteran also reported that he was divorced twice, that both marriages ended because the wives cheated, and that he currently lives alone.  The Veteran stated that he works in electronics, and rides his motorbike as a hobby.  The Veteran listed his symptoms as including survivor's guilt, startling easily, and having difficulty talking about traumatic events; he also stated that he checks his perimeter and does not like sitting with his back to the door.  The Veteran reported no history of legal difficulties with violence, and no history of suicide attempts.  The VA psychiatrist found that the Veteran was cooperative, despondent, and guarded, and that his mood was anxious, dysphoric, anhedonia, and fearful.  She found that his affect was mood congruent, range constricted, tearful, and tense.  The Veteran denied any suicidal or homicidal ideations.  He reported having flashbacks and dissociative episodes.  He was oriented and his memory was intact.  The VA psychiatrist diagnosed the Veteran with chronic PTSD and assigned a GAF score of 53.

The VA psychologist again met with the Veteran later in May 2009.  The psychologist found that the Veteran was alert and oriented, had a restricted affect, and had an anxious and depressed mood.  The Veteran reported having difficulty sleeping, nightmares, dissociative episodes, hearing people "calling" him, exaggerated startle response, using work as avoidance, and distrust.  The Veteran again denied any suicidal or homicidal ideations.  The VA psychologist diagnosed the Veteran with chronic PTSD and assigned a GAF score of 52.

In June 2009, the Veteran again met with the VA psychologist.  He reported having anger problems and difficulty sleeping.  He also reported being distrustful of most people, and having his anger escalate while at work, driving, shopping, and at the bank.  The Veteran was alert and oriented, and had an anxious affect and mood.  The Veteran again denied any suicidal or homicidal ideations.  The VA psychologist diagnosed the Veteran with chronic PTSD and assigned a GAF score of 52.

The Veteran again saw the VA psychiatrist in July 2009.  She found that the Veteran did not appear to be deeply depressed, psychotic, suicidal, assaultive, or out of emotional control.  The VA psychiatrist diagnosed the Veteran with chronic PTSD.

VA provided the Veteran with a compensation and pension (C&P) examination of his PTSD in September 2009.  The examiner, a clinical psychologist, reviewed the claims file and the Veteran's medical records.  The Veteran reported that he works two shifts at his job as an electronics tester, and that he had lost no time from work in the last 12 months.  He noted that he had no history of violence or assaultiveness.  He stated that he had poor social functioning with no hobbies and few friends.  He reported having a good relationship with his children, and no relationship with his ex-wives.  The examiner found that the Veteran had a restricted affect, an anxious and dysphoric mood, intact orientation, and no delusions.  The Veteran reported having a sleep impairment characterized by nightmares and severe guilt from traumatic incidents in service.  He also reported hearing a voice calling his name, mainly at night.  The Veteran reported having no hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, suicidal or homicidal thoughts, or problems with activities of daily living.  The Veteran's memory was normal.  The VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 58.  The examiner opined that the Veteran has PTSD signs and symptoms which result in deficiencies in thinking, family relations, and mood, but not in his judgment or work.  The examiner further opined that the Veteran has reduced reliability and productivity due to PTSD symptoms, and that his PTSD does not cause total occupational and social impairment.

In January 2010, the Veteran received treatment from another VA psychologist.  The Veteran reported that he was employed by a defense contractor.  The VA psychologist found that the Veteran was alert and oriented, had a euthymic but suspicious mood, and had a full range affect.  He denied having any hallucinations or delusions, and his memory was intact.  The Veteran reported that he had no suicidal or homicidal intent.  The psychologist diagnosed the Veteran with PTSD and assigned a GAF score of 55.

The Veteran returned to that VA psychologist in February 2010.  The VA psychologist found that the Veteran was alert and oriented, had a slightly dysphoric and angry mood, and had a full range affect.  He again denied having any hallucinations or delusions, and his memory was intact.  The Veteran reported that he had no suicidal or homicidal intent.  The psychologist diagnosed the Veteran with PTSD and assigned a GAF score of 65.

Later in February 2010, the Veteran underwent a psychological evaluation from W.J. Anderson, Psy.D., a private psychologist.  Dr. Anderson performed a clinical interview, a Personality Assessment Inventory (PAI), a Minnesota Multiphasic Personality Inventory-Second Edition (MMPI-2), and a review of the Veteran's records.  He found that the Veteran's reporting was reliable based on its consistency.  The Veteran reported that he was employed testing electronics for a defense contractor, and that he had marked and primarily verbal difficulties with his supervisors regarding the amount of available overtime.  The Veteran also stated that he had good relationships with two of his daughters, and an okay relationship with the third.  He reported having persistent reexperiencing of his in-service stressor, persistent avoidance or numbing, and persistent arousal.  The Veteran also reported having anhedonia and insomnia, psychomotor retardation, fatigue, loss of energy, survivor's guilt, cognitive difficulties, concentration problems, and intermittent impulsive homicidal ideation partly in reaction to road rage.  The Veteran further stated that he has anxiety attacks "a couple of times a week," which last approximately 15 minutes at a time.  The Veteran denied any suicidality.  He reported having perceptual abnormalities, including hearing unidentified individuals calling his name and seeing flashes out of the corners of his eyes.  Dr. Anderson found that he had a stable but somewhat blunted affect, and was oriented to person, place, and time.  His recent memory was below normal limits, but his remote memory was intact.  Dr. Anderson found that his judgment and insight were also below normal limits.  Dr. Anderson determined that the Veteran's PAI results were consistent with a diagnosis of PTSD, and that his MMPI-2 results were not valid for interpretation.  Dr. Anderson diagnosed the Veteran with PTSD, panic disorder with agoraphobia, and depressive disorder NOS; he assigned a GAF score of 47.

The Veteran received treatment from a VA psychiatrist in March 2010.  He reported having problems sleeping, including frequent nightmares.  The Veteran noted that he remains employed testing electronics.  The psychiatrist found that the Veteran was alert, somewhat hostile, and oriented.  His short term memory was impaired, and his long-term memory was intact.  He affect was labile, and his mood was angry, anxious, and depressed.  The Veteran had no suicidal or homicidal ideations, and no delusions.  The Veteran was paranoid, and had both auditory and visual hallucinations.  The psychiatrist found that his judgment and insight were intact.

In his March 2010 notice of disagreement, the Veteran asserted that his "30 minute C&P exam was a farce [and] has no probative value.  [I had] no opportunity to answer questions, [other than] yes [or] no."

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the VA examiner and VA and private clinicians are so qualified, their medical findings constitute competent medical evidence.  Furthermore, the Board finds that the Veteran's September 2009 C&P examination does have probative value, and that the detailed narrative responses contained within the report are inconsistent with mere "yes or no" responses to questions.

Based on a review of the foregoing, the Board finds that the evidence supports a continuation of the 50 percent rating for the Veteran's PTSD symptoms for the entire appellate period.  The most probative evidence of record shows that the Veteran's symptoms include avoidance of memories and crowds; nightmares; arousal symptoms when trying to sleep; irritability; an exaggerated startle response; a sometimes restricted, range constricted, tearful, tense, or labile affect; a sometimes anxious, dysphoric, euthymic, suspicious, angry, or depressed mood; no suicidal ideation; intermittent impulsive homicidal ideation partly in reaction to road rage; some history of past violence without intention to continue due to age; hypervigilance (including checking his perimeter and not sitting with his back to the door); survivor's guilt; flashbacks; dissociative episodes; some perceptual abnormalities (including hearing unidentified individuals calling his name and seeing flashes out of the corners of his eyes); no obsessive or ritualistic behavior; anxiety attacks a couple of times a week; a sometimes impaired short term memory; an intact long-term memory; paranoia; few friends, a good relationship with his children, and no relationship with his ex-wives; and no lost time from work due to PTSD symptoms over the past 12 months.  The Veteran's GAF scores ranged from 45, by a VA nurse in April 2009, to 65, by a VA psychologist in February 2010.  These scores indicate mild to serious symptoms due to PTSD.

A 70 percent evaluation is not for application because the Veteran does not have suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  A higher evaluation is also not for application because the Veteran's reported auditory and visual hallucinations have not been characterized as persistent, and have not led to any missed work in the past 12 months.

Although the Veteran, by his own report, has experienced some impaired impulse control (including road rage) and some difficulty in adapting to stressful circumstances, the Board finds that those characteristics are outweighed by the more numerous characteristics associated with a 50 percent disability rating.  38 C.F.R. § 4.1.  Furthermore, the Veteran's reported impaired impulse control and difficulty in adapting to stressful circumstances have reportedly not been of such severity as to cause any legal consequences or missed work.  The Board finds that the Veteran's symptoms, including a flattened affect; panic attacks more than once a week; impairment of short-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, are most consistent with his current 50 percent rating.  38 C.F.R. § 4.130.

Based upon the guidance of the Court in Fenderson and Hart, supra, the Board has considered whether staged ratings are appropriate; however, in the present case, no staged ratings are warranted by the Veteran's symptomatology.

The Board has considered the issue of whether the Veteran's PTSD, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. 
 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.

First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate.  Moreover, there is no evidence of marked interference with employment or frequent periods of hospitalization.

In summary, the Board finds that the evidence supports a continuation of the 50 percent rating for the entire appellate period.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Laws and Regulations Pertaining to DEA

Eligibility for DEA exists if a Veteran has a permanent total service connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807(a), 21.3021 (2010).  Entitlement to a permanent total disability rating requires that the Veteran's disability be both permanent and total.  38 C.F.R. § 3.340(a)(1).

Pursuant to VA regulations, a total disability may be established in two ways.  First, a total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340(a)(1).  Second, a total disability may also be assigned where a Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule.  38 C.F.R. §§ 3.340(a)(2).  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).

Analysis:  DEA pursuant to Chapter 35, Title 38, United States Code

Because the Veteran's lone service-connected disability, PTSD, is not total, he is not entitled to a permanent total disability rating.  Under the first framework cited above, there is no evidence that the Veteran's service-connected PTSD would render it impossible for the average person to follow a substantially gainful employment.  Indeed, the Veteran has not only maintained full-time employment with his current employer for the last 2 to 5 years, but he had also lost no time from work in the 12 months prior to his September 2009 VA C&P examination.  Moreover, the evidence in the claims file does not demonstrate that the Veteran's PTSD would render it impossible for the average person to follow a substantially gainful employment.  The Veteran's service-connected disability is thus not total under the first framework.

The Board notes that Dr. Yocom, a Doctor of Chiropractic medicine, opined in his March 2010 report that "it is absolutely clear and without question that [the Veteran's] military injuries are Permanent in nature."  Dr. Yocom also opined that the Veteran "meets the criteria of a Permanently Totally Disabled person."  The Board finds that Dr. Yocom's opinion is not probative in this instance because he considered not only the Veteran's service-connected PTSD, but also on his non-service connected disorders-including his claimed right knee disorder-in reaching those conclusions.

Second, the Veteran is not in receipt of a 100 percent rating under the rating schedule for his service connected disability.  Consequently, the question of whether his service-connected PTSD is permanent need not be considered.

The Board thus concludes that the Veteran does not meet the criteria for a permanent total disability rating and that he is not entitled to DEA benefits.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.340, 3.807(a), 21.3021 (2010).  The law in this case, therefore, and not the evidence, is dispositive of the appeal. Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Service connection for a right knee disorder is denied.

A disability rating in excess of 50 percent for PTSD is denied.

A permanent total disability rating, to include entitlement to DEA benefits, is denied.


REMAND

In an October 2008 rating decision, the RO denied the Veteran's claims for service connection for a heart disorder, to include an AV block, and for service connection for lumbar disc disease.  The RO confirmed and continued those denials in a rating decision dated October 8, 2009; in an accompanying letter dated October 12, 2009, informed the Veteran that he had one year from the date of that letter to appeal the decision.

In March 2010, the Veteran submitted a letter in which he stated that "In reference to your decision dated 10/8/2009, I herein totally disagree with your decision on all issues."  The Veteran requested a review by a Decision Review Officer (DRO).

Viewing the Veteran's March 2010 letter in the way that is most favorable to him, the Board construes it as a notice of disagreement (NOD) with the RO's October 2009 rating decision.  The March 2010 letter satisfies the requirements of a notice of disagreement because it is a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201 (2010).  Furthermore, because the July 2010 letter was received by VA within one year of the October 2010 rating decision, it is timely.  38 C.F.R. § 20.302(a) (2010).

Because the Veteran has filed a notice of disagreement with regard to the issues of entitlement to service connection for a heart disorder, to include an AV block, and entitlement to service connection for lumbar disc disease, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2010).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a statement of the case addressing the Veteran's claims for entitlement to service connection for a heart disorder, to include an AV block, and entitlement to service connection for lumbar disc disease.  The AOJ should inform the Veteran that in order to complete the appellate process, he should submit a timely substantive appeal to the AOJ.  If the Veteran completes his appeal by filing a timely substantive appeal, the matter should be returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


